Case 1:19-cv-00340-JJM-PAS Document 51 Filed 10/28/19 Page 1 of 2 PagelD #: 445

UNITED STATES DISTRICT COURT. py

FOR THE DISTRICT OF RHODE ISEAND~’
019 OCT 28 Al: 08
STEVEN PALANGE CANO TD-R9ANDR4g-IIM-PAS
PRO SE PLAINTIFFS
V.

Margarita E. Palange, Richard Updegrove,
Sandra Lanni, Tanya Gravel, Lois Iannone,
Michael B. Forte, Ronald Pagliarini,
Peter F. Neronha, Jean Maggiacomo,
Courtney E. Hawkins
- all as private citizens.
DEFENDANTS

MOTION TO STAY U.S. DISTRICT COURT PROCEEDINGS
PENDING 1ST CIRCUIT COURT APPEAL

I Steven Palange, Plaintiff in the above captioned matter do hereby and respectfully requests
this honorable court to Stay all proceedings while this case is under appellate review by the

equally honorable 1st Circuit Court of the United States of America.

 
Case 1:19-cv-00340-JJM-PAS Document 51 Filed 10/28/19 Page 2 of 2 PagelD #: 446

Respectfully submitted,

aa

Steven J. Palange

By himself Pro Se,

 
  

10 Grandeville Ct., #934

Wakefield, RI 02879

P/C (401) 225-0650 F: 401-295-2242
E: steven_palange@tlic.com

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL
ISSUES SO TRIABLE.

ERTIFICATI F SERVICE

[hereby certify that on the 25th day of October, 2019 I emailed a copy of this
document to Attorney Sean Lyness and Justin J. Sullivan at

SLyness@riag.ri.gov, jjsullivan@riag.ri.gov and to Tamara Rocha at

trocha@courts.ri.gov

Steven4Palange, Pro Se a

 
